Case: 4:17-cv-02498-AGF Doc. #: 209 Filed: 07/26/21 Page: 1 of 1 PageID #: 3859

                               United States Court of Appeals
                                     For The Eighth Circuit
                                        Thomas F. Eagleton U.S. Courthouse
                                        111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                                VOICE (314) 244-2400
Michael E. Gans
                                                                                  FAX (314) 244-2780
 Clerk of Court
                                                                                www.ca8.uscourts.gov

                                                              July 26, 2021


Mr. Andrew D. Wheaton
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

         RE: 21-1830 Sarah Molina, et al v. Daniel Book, et al

Dear Counsel:

         In reviewing the appendix in the above case, we noted the following deficiency(s).

The following deficiency(s) does not require reproduction of the entire appendix. Please
provide the court with 3 paper copies of the missing document.

  X      CERTIFICATE OF SERVICE is missing. Please provide a Certificate of Service
         indicating service of the appendix upon both the court and opposing counsel. The
         certificate must include the date and method of service, and also the names and
         addresses of parties served.


                                                              Michael E. Gans
                                                              Clerk of Court

ALK


cc:      Ms. Molly E. Carney
         Ms. Kayla M. DeLoach
         Mr. Robert Henry Dierker Jr.
         Mr. Omri E. Praiss
         Mr. Anthony E. Rothert
         Ms. Jessie M. Steffan
         Ms. Gillian R. Wilcox




      Appellate Case: 21-1830       Page: 1            Date Filed: 07/26/2021 Entry ID: 5058277
